 



Exhibit 10.01

SILICON IMAGE, INC.

DIRECTOR COMPENSATION PLAN

     This compensation plan for members of the Board of Directors (the “Board”)
of Silicon Image, Inc. (the “Company”) is effective beginning April 5, 2005 and
replaces the director compensation structure previously in effect.

     Initial Stock Option Grant. Upon appointment or election to the Board, each
non-employee director will receive an option to purchase 40,000 shares of the
Company’s common stock under the Company’s 1999 Equity Incentive Plan (the “1999
EIP”). Such option will have an exercise price equal to the fair market value of
the Company’s common stock on the date of grant. So long as the director
continues to provide services to the Company, this initial stock option grant
will vest and become exercisable with respect to 2.083% of the shares each month
following the date of grant until fully vested; provided, that all shares
subject to the stock option will become fully vested if the Company undergoes a
change of control. These initial stock option grants will have a ten-year term,
but will generally terminate three months following the date the director ceases
to perform services for the Company.

     Annual Compensation by Role and for Meeting Attendance.



  •   Cash Compensation by Role. Each non-employee director will receive cash
compensation for membership on the Board, the standing committees and for
holding chair positions on the Board and the standing committees in the amounts
and on the terms described in the table and note (a) below.     •   Cash
Compensation for Meeting Attendance. Each non-employee director will receive
cash compensation for attendance at certain Board and Board committee meetings
in the amounts and on the terms described in the table and notes (c) and
(d) below.     •   Annual Stock Option Grant(s). Immediately following each
annual meeting of stockholders, each director who is not an employee and whose
direct pecuniary interest in the Company’s common stock is less than five
percent will receive stock option grant(s) under the 1999 EIP in the amounts and
on the terms described in the table and note (b) below, provided such director
has served in the role indicated continuously for a period of at least one year.
The shares subject to the annual stock option grants will have an exercise price
equal to the fair market value of the Company’s common stock on the date of
grant. So long as the director continues to provide services to the Company,
these annual grants will vest with respect to 4.167% of the shares each month
following the date of grant until fully vested; provided, that these grants will
become fully vested if the Company undergoes a change of control. These annual
stock option grants will have a five-year term, but will generally terminate
three months following the date the option holder ceases to provide services to
the Company.

 



--------------------------------------------------------------------------------



 



                                                        Annual Cash       Annual
Stock                               Retainer       Option Grant                
Telephone       Role     by Role (a)       by Role (b)       Meeting Fees      
Meeting Fees      
Board Member
    $ 25,000       20,000 shares     $1,000/meeting (c)     $500/meeting (c)    
Board Chair
    $ 10,000       5,000 shares                        
Audit Committee Member
    $ 10,000       5,000 shares     $1,000/meeting (d)     $500/meeting (d)    
Audit Committee Chair
    $ 10,000                                    
Compensation Committee Member
    $ 5,000       5,000 shares     $1,000/meeting (d)     $500/meeting (d)    
Compensation Committee Chair
    $ 7,000                                    
Governance and Nominating Committee Member
    $ 5,000       5,000 shares     $1,000/meeting (d)     $500/meeting (d)    
Governance and Nominating Committee Chair
    $ 7,000                                    



  (a)   These cash amounts are additive with respect to each role performed by
the applicable director. For example, if a director serves on the Board, as
chair of the Audit Committee and member of the Compensation Committee, he will
receive an annual cash retainer in the amount of $50,000 ($25,000 as Board
member, $10,000 as Audit Committee member, $10,000 as chair of the Audit
Committee and $5,000 as Compensation Committee member).     (b)   These option
amounts are additive with respect to each role performed by the applicable
director. For example, if a director has served continuously for a period of at
least one year on the Board, as chair of the Audit Committee and member of the
Compensation Committee, he will receive one or more stock options to purchase an
aggregate of 30,000 shares of the Company’s common stock (20,000 shares as Board
member, 5,000 shares as Audit Committee member and 5,000 shares as Compensation
Committee member). A director must serve in a role continuously for a period of
at least one year to receive the option grant for the respective role.     (c)  
These cash amounts are payable to a director with respect to all meetings after
the sixth meeting of the Board that the applicable director attended, either in
person or via telephone.     (d)   These cash amounts are payable to a director
with respect to all committee meetings that the applicable director attended,
either in person or via telephone.

 